DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 23 December 2021.

The application has been amended as follows: 

1. (Currently Amended) An apparatus for separating materials with different degrees of flowability, comprising: 
a rotationally driven hollow drum having a perforated peripheral surface;

a continuous compression belt which is pressed from outside onto the hollow drum by wrapping around a part of a circumference of the hollow drum, the belt forming, an intake wedge together with the hollow drum for the material to be pressed; 

a first end abutment element for mechanical position limitation, with which at least one part  of the first positioning device comes into blocking contact with a first counter-surface of the first end abutment element in the pressing position of the drive roller and wherein; 
the first counter-surface of the first end abutment element is adjustable by means of the control device.

11. (Currently Amended) A method for setting up an apparatus for separating materials with different degrees of flowability, comprising:
 providing an apparatus having; 
a rotationally driven hollow drum with a perforated peripheral surface, 

a continuous compression belt pressed from outside onto the hollow drum by wrapping around a part of a circumference of the hollow drum, and which forms the belt forming an intake wedge together with the hollow drum for the material to be pressed, wherein; 
the compression belt is mounted by means of at least one drive roller and at least one bearing roller, and at least the drive roller in a controllably presses in a variable 
the pressing position of the drive roller relative to the hollow drum being adjustably set by means of a first positioning device, which comprises at least one hydraulically operated first pressure cylinder, via a control device, further comprising; 
a first end abutment element for mechanical position limitation, with which at least one part of the first positioning device comes into blocking contact with a first counter-surface of the first end abutment element in the pressing position of the drive roller and wherein, 
the first counter-surface of the first end abutment element is adjustable by means of the control device, and at least the following steps are carried out by means of the control device: 
a) moving the first counter-surface of the first end abutment element into a first standby position in such a manner that the first positioning device can be positioned without restriction; 
b) positioning the drive roller into the pressing position by means of the first positioning device by applying a pressing test pressure to the first pressure cylinder such that the drive roller rests against the hollow drum with a predetermined test pressure force via the compression belt, 
c) moving the first counter-surface of the first end abutment element from the first standby position into a first contact position in which the first counter-surface comes into blocking contact with at least one part of the first positioning device, and 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustably set by means of a first positioning device via a control device” in claims 1 and 11, “adjustable into a tensioning position by means of a second positioning device” in claims 2 and 12 and “determining current consumption …by means of a current measuring device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “continuous supporting means supporting the compression belt” in claims 2 and 12 and “measuring means” in claim 7 has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the invoked structure for the “supporting means” is a chain or belt (¶46) and the structure invoked for the “measuring means” is a current measuring device (¶18) or contact free position sensors or electrical limit switches (¶28).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious an apparatus comprising: a hollow perforated drum, a continuous compression belt which can be pressed onto the drum, the belt having a bearing roller and a drive roller and the position of the drive roller is adjusted by a positioning device and further comprising 

the first counter-surface of the first end abutment element is adjustable by means of the control device 
in combination with the rest of the claimed limitations set forth in the independent claims 1 and 11.
	The closest prior art is U.S. Patent No. 4,637,094 which discloses an apparatus comprising:
a rotationally driven hollow drum (6) having a perforated peripheral surface (7);
a continuous compression belt (1) which is pressed from outside onto the hollow drum (6) by wrapping around a part of a circumference of the hollow drum (see figure 1, the belt forming, an intake wedge together with the hollow drum for the material to be pressed (see figure 3); wherein; 
the compression belt (1) is mounted by means of at least one drive roller (25) and at least one bearing roller (26), and at least the drive roller (25) controllably presses in a variable manner into a pressing position against the hollow drum (6), separated by the compression belt (1), the position of the drive roller (25) relative to the hollow drum (6) is adjustably set (column 3, lines 30-44) by means of a first positioning device (29).

U.S. Patent Application Publication No. 2021/0037837 discloses a similar device but again does not disclose any sort of abutment element as claimed.  See also U.S. Patent Nos. 9089876, 5085140, 4348290 and 3829931.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        12/23/2021